 
Exhibit 10.26

 
 
 
 
 
 
 
 
 
 
 
NEW JERSEY RESOURCES CORPORATION


Officers’ Deferred Compensation Plan


Amended and Restated Effective January 1, 2009




 
 
 
 
 
 
 

 





 
 
 

--------------------------------------------------------------------------------

 

NEW JERSEY RESOURCES CORPORATION


Officers’ Deferred  Compensation  Plan







 
Page
   
1.       Purposes
  2    
2.       Definitions
  2    
3.      Administration
  5    
4.      Participation
  5    
5.      Initial Deferral Elections
  6    
6.      Deferral Accounts
  7    
7.      Subsequent Deferral Elections
  8    
8.      Settlement of Deferral Accounts
  9    
9.      Statements
  10    
10.     Sources of Stock:  Limitation on Amount of Stock-Denominated Deferrals
  10    
11.     Amendment/Termination
  11    
12.     General Provisions
  11    
13.     Effective Date
  13





 

--------------------------------------------------------------------------------

 

NEW JERSEY RESOURCES CORPORATION




Officers’ Deferred Compensation Plan
Amended and Restated Effective January 1, 2009






1.           Purposes.  The purpose of this Officers’ Deferred
Compensation  Plan (the "Plan") is to provide certain members of a select group
of management or highly compensated employees of New Jersey Resources
Corporation (the "Company") and its Affiliates a means to defer receipt of
specified portions of compensation and to have such deferred amounts treated as
if invested in specified investment vehicles in order to enhance the
competitiveness of the Company's executive compensation program and, therefore,
its ability to attract and retain qualified key personnel necessary for the
continued success and progress of the Company.  The provisions of this Plan
shall apply only to those deferred amounts that became vested, within the
meaning of Code Section 409A (as defined below), subsequent to December 31,
2004.


2.           Definitions.  In addition to the terms defined in Section 1 above,
the following terms used in the Plan shall have the meanings set forth below:


(a)           "Administrator" shall mean the person or persons to whom the
Committee has delegated the authority to take action under the Plan


(b)           “Affiliate” shall mean any entity (whether or not incorporated)
which, by reason of its relationship with the Company, would be considered a
single employer with the Company under Section 414(b) or 414(c) of the Code,
subject to the requirements and definitions contained in Code Section 409A.


(c)           "Beneficiary" shall mean any person (which may include trusts and
is not limited to one person) who has been designated by the Participant in his
or her most recent written beneficiary designation filed with the Company to
receive the benefits specified under the Plan in the event of the Participant's
death.  If no Beneficiary has been designated who survives the Participant's
death, then Beneficiary means any person(s) entitled by will or, in the absence
thereof, the laws of descent and distribution to receive such benefits.
 
           (d)           For the purposes of this Agreement, a "Change In
Control" shall be deemed to have occurred if:


(i)  Any Person (as defined below) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) Voting
Securities (as defined below), of the Company and, immediately thereafter, is
the "beneficial ownership" (within the meaning of Rule 13d-3, as promulgated
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) of Voting Securities of the Company representing fifty percent
(50%)  or more of the combined Voting Power (as defined below) of the Company's
securities; or


(ii)  Within any 12-month period, the persons who were directors of the Company
imme­diately before the beginning of such period (the "Incumbent Directors")
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director was elected to the Board
by, or on the recommendation of or with the approval of, at least a majority of
the directors who then qualified as Incumbent Directors either actually or by
prior operation of this Section 7(b); or

 
2

--------------------------------------------------------------------------------

 



(iii)   the consummation of a merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company (a "Corporate Event"), except that a Corporate Event shall not trigger a
Change in Control under this clause (c) if the shareholders of the Company
immediately prior to such Corporate Event shall hold, directly or indirectly,
immediately following such Corporate Event a majority of the Voting Power of (x)
in the case of a merger or consolidation, the surviving or resulting
corporation, (y) in the case of a share exchange, the acquiring corporation or
(z) in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation.


(iv)  Person Defined.  "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act; provided, however, that Person shall not include (y) the Company
or any subsidiary of the Company or (z) any employee benefit plan sponsored by
the Company or any subsidiary of the Company.


(v)  Voting Power Defined.  A specified percentage of "Voting Power" of a
company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors (without consideration of the rights of any
class of stock other than the common stock of the company to elect directors by
a separate class vote); and "Voting Securities" shall mean all securities of a
company entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any class of stock other than the common
stock of the company to elect directors by a separate class vote).


(vi)  The above definitions shall be interpreted and applied in a manner that
complies with the change in control or ownership trigger event rules under Code
Section 409A.


(e)           "Code" shall mean the Internal Revenue Code of 1986, as
amended.  References to any provision of the Code or regulation (including a
proposed regulation) thereunder shall include any successor provisions or
regulations.


(f)           “Code Section 409A” shall mean Section 409A of the Code and any
regulations issued thereunder.


(g)           "Committee" shall mean the Leadership Development and Compensation
Committee of the Board of Directors of the Company or any other directors of the
Company designated as the Committee by the Board of Directors of the
Company.  Except
as may be otherwise required under the terms of the Plan or by applicable law,
any function of the Committee may be delegated to the Administrator.


(h)           "Deferral Account" shall mean the account or subaccount
established and maintained by the Company for specified deferrals by a
Participant, as described in Section 6.  A Deferral Account will be maintained
solely as a bookkeeping entry by the Company to evidence unfunded obligations of
the Company.


(i)           “Deferral Election” shall mean the form submitted by a Participant
to the Administrator instructing the Administrator as to both the type and
amount of compensation that is to be deferred and the time and form of payment
of such deferred amounts, but only if such form is filed within the time limits
prescribed by the Plan and fully complies in all other respects with the
requirements of the Plan.


(j)           "Deferred Stock" shall mean a right to receive Stock at the end of
a specified deferral period.

 
3

--------------------------------------------------------------------------------

 



(k)           "Disability" or “Disabled” shall mean that the Participant (as
defined below) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under the long term disability
provisions of the benefit plans of the Company or its Affiliates, as applicable.


(l)           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act or rule thereunder
shall include any successor provisions or rules.


(m)           "Participant" shall mean any employee of the Company or any
Affiliate who is designated by the Committee as eligible to participate in the
Plan and who makes an election to participate in the Plan.


(n)            “Retirement” shall mean a Participant’s Separation from Service
(as defined below) at or after attaining age 55 (including a Separation from
Service at or after age 55 due to a Disability).


(o)           “Specified Employee” shall mean any Participant who is a key
employee of the Company, as defined in Section 416(i) of the Code without regard
to Section 416(i)(5) of the Code, and who is determined to be a Specified
Employee pursuant to procedures adopted by the Board of Directors of the Company
or its delegate in accordance with Code Section 409A .


(p)           “Separation from Service” shall mean the Participant resigns,
dies, retires or otherwise has a termination of employment with the Company and
its Affiliates subject to the following additional rules and the requirements of
Code Section 409A.  A Separation from Service shall occur where it is reasonably
anticipated that no further services will be performed after that date or that
the level of bona fide services the Participant will perform after that date
(whether as an employee or independent contractor) will permanently decrease to
less than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period.  A Participant shall be
considered to continue employment and to not have a Separation from Service
while on a leave of absence if the leave does not exceed 6 consecutive months
(29 months for a disability leave of absence) or, if longer, so long as the
Participant retains a right to reemployment with the Company or an Affiliate
under an applicable statute or by contract.  For this purpose, a “disability
leave of absence” is an absence due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 6 months, where such impairment
causes the Participant to be unable to perform the duties of his job or a
substantially similar job.  Continued services solely as a director of the
Company or an Affiliate shall not prevent a Separation from Service from
occurring.


(q)           "Stock" shall mean New Jersey Resources Corporation Common Stock,
or any other equity securities of the Company designated by the Committee.


(r)           "Trust" shall mean any trust or trusts established or designated
by the Company to hold Stock or other assets in connection with the Plan;
provided, however, that (i) such trust shall be sited in the United States, (ii)
the funding of such trust shall in no way be contingent upon the financial
condition of the Company, and (iii) the assets of such trust shall remain
subject to the claims of the general creditors of the Company in the event of an
insolvency of the Company.  The Company shall be considered “insolvent” for
purposes of this Plan and any Trust if (i) the Company is unable to pay its
debts as they become due, or (ii) the Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.


(s)           "Trustee" shall mean the trustee of a Trust.


(t)           "Trust Agreement" shall mean the agreement entered into between
the Company and the Trustee to carry out the purposes of the Plan, as amended or
restated from time to time.

 
4

--------------------------------------------------------------------------------

 



3.           Administration.


(a)           Authority.  Except where the terms of the Plan specifically
provide otherwise, the Administrator (subject to the ability of the Committee to
restrict the Administrator) shall administer the Plan in accordance with its
terms, and shall have all powers necessary to accomplish such purpose, including
the power and authority to construe and interpret the Plan, to define the terms
used herein, to prescribe, amend and rescind rules and regulations, agreements,
forms, and notices relating to the administration of the Plan, and to make all
other determinations necessary or advisable for the administration of the
Plan.  Any actions of the Committee or the Administrator with respect to the
Plan shall be conclusive and binding upon all persons interested in the Plan,
except that any action of the Administrator will not be binding on the
Committee.  The Committee and Administrator may each appoint agents and delegate
thereto powers and duties under the Plan, except as otherwise limited by the
Plan.


(b)           Administrator.  The Administrator shall be appointed by, shall
remain in office at the will of, and may be removed, with or without cause, by
the Committee, and may be one person or a committee of several persons.  The
Administrator may resign at any time.  The Administrator shall not be entitled
to act on or decide any matter relating solely to himself or herself or any of
his or her rights or benefits under the Plan.  The Administrator shall not
receive any special compensation for serving in his or her capacity as
Administrator but shall be reimbursed for any reasonable expenses incurred in
connection therewith.  No bond or other security need be required of the
Administrator in any jurisdiction.


(c)           Limitation of Liability.  Each member of the Committee and the
Administrator shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or other employee of
the Company or any Affiliate, the Company's independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan.  To the maximum extent permitted by law, no member of the Committee or the
Administrator, nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in good faith in
connection with the interpretation and administration of the Plan.


(d)           Indemnification.  To the maximum extent permitted by law, members
of the Committee and the Administrator shall be fully indemnified and protected
by the Company with respect to any action taken or omitted in good faith in
connection with the interpretation or administration of the Plan.


(e)       Plan Year.  The Plan’s books and records and administrative functions
shall be maintained and operated on the basis of a 12-month calendar year
commencing each January 1.


4.           Participation.  The Administrator will notify each person of his or
her eligibility to participate in the Plan not later than 30 days (or such
lesser period as may be practicable in the circumstances) prior to any deadline
for filing an election form.

 
5

--------------------------------------------------------------------------------

 



5.           Initial Deferral Elections.


(a)      In General.  To the extent authorized by the Committee, a Participant
may submit to the Administrator a Deferral Election to defer the receipt of
compensation or awards which may be in the form of cash, Stock,
Stock-denominated awards or other property to be received from the Company or an
Affiliate, including salary, annual bonus awards, long-term awards, and
compensa­tion payable under other plans and programs, employment agreements or
other arrangements, or otherwise, as may be provided under the terms of such
plans, programs and arrangements or as designated by the Administrator (an
“Initial Deferral Election.”)  An Initial Deferral Election with respect to
compensation otherwise payable to the Participant in a given Plan Year shall
specify (i) the timing and form of deferred payment, lump sum or installments,
of such compensation subject to such Deferral Election to be made at a future
date specified by the Participant through which the Participant has continuously
remained an employee of the Company, or upon the Participant’s Retirement, or
upon the earlier of such specified date or such Retirement, and (ii) the dollar
amount or percentage of such compensation to be deferred.  Initial Deferral
Elections applicable to compensation otherwise payable in different Plan Years
may specify different times and forms of payment.  In addition to any terms and
conditions of deferral set forth under plans, programs or arrangements from
which receipt of the Stock-denominated award or other compensation is deferred,
the Committee may impose limitations on the amounts permitted to be deferred and
other terms and conditions of deferrals under the Plan, including minimum and/or
maximum periods of deferral.  Any such limitations, and other terms and
conditions of deferral, other than those required by Code Section 409A to be
included within this plan document, shall be set forth in the rules relating to
the Plan or election forms, other forms, or instructions published by the
Committee and/or the Administrator.


 (b)           Date of Election.  Each Initial Deferral Election must be
received by the Administrator prior to the following dates or will have no
effect whatsoever:


      (i) With respect to salary, the December 31 immediately preceding the year
in which the salary is earned;


      (ii) With respect to any annual or long-term incentive pay which qualifies
as “performance-based compensation” within the meaning of Code Section 409A, by
the earlier of (A) the December 31 immediately preceding the end of the
performance measurement period applicable to such incentive pay or (B) the date
six months prior to the end of the performance measurement period applicable to
such incentive pay provided such additional requirements set forth in Code
Section 409A are met;
 
           (iii) With respect to “fiscal year compensation” as defined under
Code Section 409A, by the last day of the Company’s fiscal year preceding the
year in which the fiscal year compensation is earned;


      (iv) With respect to awards of restricted stock units or other legally
binding rights to a payment of compensation in a subsequent year that is subject
to a forfeiture condition requiring the Participant’s continued services for a
period of at least 12 months, on or before the 30th day following the grant of
such award, provided that the election is made at least 12 months in advance of
the earliest date at which the forfeiture condition could lapse.


Each Initial Deferral Election shall become irrevocable at the dates specified
above, unless (i) the Participant incurs an Unforeseeable Financial Hardship (as
defined below), or (ii) as otherwise permitted both under Code Section 409A and
by the Administrator.  In the case of an Initial Deferral Election with respect
to salary earned during a Plan Year, such election shall remain valid with
respect to salary earned in succeeding Plan Years until revoked or revised by
the Participant in compliance with the deadlines and other provisions of the
Plan.  An Initial Deferral Election, if submitted to the Administrator earlier
than the dates specified above, may be changed by the Participant at any time
prior to the applicable date specified above.

 
6

--------------------------------------------------------------------------------

 



(c)           First Year of Eligibility.  Notwithstanding the above, in the case
of the Plan Year in which a Participant first becomes eligible to participate in
the Plan, the Participant may make an Initial Deferral Election with respect to
salary within 30 days after becoming so eligible, but only with respect to
salary to be paid for services to be performed subsequent to the
election.  However, as of the date the Participant first becomes eligible to
participate in the Plan, if the Participant has been eligible to participate in
the Plan or any other nonqualified deferred compensation account balance plans
sponsored by the Company or an Affiliate within the 24 months preceding his
eligibility date, then such election shall apply to salary earned beginning on
January 1st of the following calendar year.


(d)           Permitted Elections Regarding Timing and Form of Payment.  The
Administrator shall prescribe the form on which Initial Deferral Elections are
to be specified.  With respect to the timing of payments of deferred amounts,
the Administrator may permit, in its sole discretion, Participants to select as
commencement dates for such payments (i) a specified date, (ii) the
Participant’s Retirement, or (iii) the earlier of, or later of, a specified date
or the Participant’s Retirement (collectively hereinafter referred to as
“Commencement Events”). With respect to the form of payment, the Administrator
may permit either lump sum or installments, but may not permit any form of
annuity.  Further, the Administrator may permit, in its sole discretion,
Participants to select different times and forms of payment for different
Commencement Events, or different times and forms for a given Commencement Event
that may occur at different dates in the future, subject to the requirements of
Code Section 409A.


6.           Deferral Accounts.


(a)           Establishment; Crediting of Amounts Deferred.  One or more
Deferral Accounts will be established for each Participant, as determined by the
Administrator.  The amount of compensation or awards deferred with respect to
each Deferral Account will be credited to such Account as of the date on which
such amounts would have been paid to the Participant but for the Participant's
election to defer receipt hereunder, unless otherwise determined by the
Administrator.  Stock-denominated awards deferred with respect to each Deferral
Account will be credited to the Participant's Deferral Account as units of
Deferred Stock, with one share of Stock equal to one unit of Deferred Stock as
opposed to cash amounts valued by reference to the market price of Stock.  With
respect to any fractional shares of Stock or Stock-denominated awards, the
Administrator, in its sole discretion, shall pay such fractional shares to the
Participant in cash, credit the Deferral Account with cash in lieu of depositing
fractional shares into the Deferral Account, or credit the Deferral Account with
a fraction of a share calculated to at least three decimal places.  The amounts
of hypothetical income and appreciation and depreciation in value of such
Account will be credited and debited to, or otherwise reflected in, such Account
from time to time.  Unless otherwise determined by the Administrator, amounts
credited to a Deferral Account shall be deemed invested in a hypothetical
investment as of the date of deferral.


(b)           Hypothetical Investments.  Subject to the provisions of Sections
6(c), amounts credited to a Deferral Account shall be deemed to be invested, at
the Participant's direction, in one or more investment vehicles as may be
specified from time to time by the Administrator.  The Administrator may change
or discontinue any hypothetical investment vehicle available under the Plan in
its discretion; provided, however, that each affected Participant shall be given
the opportunity, without limiting or otherwise impairing any other right of such
Participant regarding changes in investment directions, to redirect the
allocation of his or her Deferral Account deemed invested in the discontinued
investment vehicle among the other hypothetical investment vehicles, including
any replacement vehicle.  The time and form of payments of hypothetical
investment earnings shall be the same as those applicable to the deferred
amounts to which such earnings are attributable.
(c)           Allocation and Reallocation of Hypothetical Investments.  A
Participant may allocate amounts credited to his or her Deferral Account to one
or more of the hypothetical investment vehicles authorized under the
Plan.  Subject to the rules established by the Administrator, if more than one
hypothetical investment vehicle is provided, a Participant may reallocate
amounts credited to his or her Deferral Account as allowed and provided for by
the Administrator.  The Administrator may, in its discretion, restrict
allocation into or reallocation by specified Participants into or out of
specified investment vehicles or specify minimum or maximum amounts that may be
allocated or reallocated by Participants.

 
7

--------------------------------------------------------------------------------

 



(d)           Trusts.  The Administrator may, in its discretion, establish one
or more Trusts (including sub-accounts under such Trust(s)), and deposit therein
amounts of cash, Stock, or other property not exceeding the amount of the
Company's obligations with respect to a Participant's Deferral Account
established under this Section 6.  In such case, the amounts of hypothetical
income and appreciation and depreciation in value of such Deferral Account shall
be equal to the actual income on, and appreciation and depreciation of, the
assets in such Trust(s).  Other provisions of this Section 6 notwithstanding,
the timing of allocations and reallocations of assets in such a Deferral
Account, and the investment vehicles available with respect to such Deferral
Account, may be varied to reflect the timing of actual investments of the assets
of such Trust(s) and the actual investments available to such Trust(s).


(e)           Restrictions on Participant Direction.  The provisions of Section
6(b) and 6(c) notwithstanding, the Administrator may restrict or prohibit
reallocations of amounts deemed invested in specified investment vehicles, and
subject such amounts to a risk of forfeiture and other restrictions, in order to
conform to restrictions applicable to Stock, a Stock-denominated award, or any
other award or amount deferred under the Plan and resulting in such deemed
investment, to comply with any applicable law or regulation, or for such other
purpose as the Administrator may determine is not inconsistent with the
Plan.  Notwithstanding any other provision of the Plan to the contrary, amounts
credited as Deferred Stock to a Participant's Deferral Account may not be
reallocated or deemed reinvested in any other investment vehicle, but shall
remain as Deferred Stock until such time as the Deferral Account is settled in
accordance with Section 8.


(f)           Dividend Equivalents.  Except as provided in Section 6(d),
dividend equivalents will be credited on Deferred Stock credited to a
Participant's Deferral Account as follows:


(i)           Cash and Non-Stock Dividends.  If the Company declares and pays a
dividend on Stock in the form of cash or property other than shares of Stock,
then a number of additional shares of Deferred Stock shall be credited to a
Participant's Deferral Account as of the payment date for such dividend equal to
(A) the number of shares of Deferred Stock credited to the Deferral Account as
of the record date for such dividend, multiplied by (B) the amount of cash plus
the fair market value of any property other than shares actually paid as a
dividend on each share at such payment date, divided by (C) the fair market
value of a share of Stock at such payment date.


(ii)           Stock Dividends and Splits.  If the Company declares and pays a
dividend on Stock in the form of additional shares of Stock, or there occurs a
forward split of Stock, then a number of additional shares of Deferred Stock
shall be credited to the Participant's Deferral Account as of the payment date
for such dividend or forward Stock split equal to (A) the number of shares of
Deferred Stock credited to the Deferral Account as of the record date for such
dividend or split, multiplied by (B) the number of additional shares actually
paid as a dividend or issued in such split in respect of each share of Stock.


7.           Subsequent Deferral Elections.  The Plan Administrator may, in its
sole discretion, permit Participants to submit additional deferral elections
with respect to amounts previously subject to an Initial Deferral Election in
order to delay, but not to accelerate, a payment, or to change the form of
payment of an amount of deferred compensation (a “Subsequent Deferral
Election”), but if, and only if, the following conditions are satisfied: (i) the
Subsequent Deferral Election must not take effect until 12 months after the date
on which it is made, (ii) in the case of a payment other than a payment
attributable to the Participant’s death or on account of the occurrence of an
Unforeseeable Emergency (as defined below), the Subsequent Election further
defers the payment for a period of not less than 5 years from the date such
payment would otherwise have been made, or in the case of installment payments,
5 years from the date the first installment was scheduled to be paid, and (iii)
the Subsequent Election is received by the Administrator at least 12 months
prior to the date the payment would otherwise have been made, or in the case of
installment payments, 12 months prior to the date the first installment was
scheduled to be paid.  In addition, Participants may be further permitted to
revise the form of payment they have elected, or the number of installments
elected, provided that such revisions comply with the requirements of clauses
(i), (ii), and (iii) above.

 
8

--------------------------------------------------------------------------------

 



8.           Settlement of Deferral Accounts.


(a)           Medium of Payment.  The Company shall settle a Participant's
Deferral Account, and discharge all of its obligations to pay deferred
compensation under the Plan with respect to such Deferral Account, by payment of
cash or, in the discretion of the Administrator, by delivery of other assets
(including Stock) having a fair market value equal to the amount credited to the
Deferral Account.  Notwithstanding any other provision of the Plan to the
contrary, amounts credited as Deferred Stock to a Participant's Deferral Account
shall be settled by delivery of shares of Stock.


(b)           Forfeitures Under Other Plans and Arrangements.  To the extent
that Stock or any other award or amount (i) is deposited in a Trust pursuant to
Section 6 in connection with a deferral of Stock, a Stock-denominated award, or
any other award or amount under another plan, program, employment agreement or
other arrangement and (ii) is forfeited pursuant to the terms of such plan,
program, agreement or arrangement, the Participant shall not be entitled to the
value of such Stock and other property related thereto (including without
limitation, dividends and distributions thereon) or other award or amount, or
proceeds thereof.


(c)           Payments Under the Plan.  No payment may be made under the Plan
earlier than the Participant’s Separation from Service, the date specified in a
Deferral Election, or the occurrence of a Change-in-Control or Unforeseeable
Emergency.  Payments in settlement of a Deferral Account shall be made on the
date or dates (including upon the occurrence of specified events), as may be
directed by the Participant in his or her election relating to such deferred
amount.  For the purposes of Code Section 409A, the entitlement to a series of
installment payments will be treated as the entitlement to a single
payment.  Irrespective of any elections made by a Participant, all amounts
credited to a Participant’s Deferral Account will be paid out in a single lump
sum within thirty (30) days in the event of the Participant’s Separation from
Service with the Company (i) within 60 days following a Change-In-Control or
(ii) other than upon Retirement.


(d)           In-Service Payments Under the Plan.  (i) Date Specified In A
Deferral Election.  Payments will commence on any date specified by a
Participant in an Initial Deferral Election or Subsequent Deferral Election,
pursuant to the form specified in such election, to the extent payment of the
applicable deferred amounts has not already commenced as at such date pursuant
to other applicable provisions of the Plan.  (ii) Unforeseeable
Emergency.  Other provisions of the Plan notwithstanding, if, upon the written
application of a Participant, the Committee determines that the Participant has
an Unforeseeable Emergency, the Committee may, in its sole discretion, direct
the payment to the Participant of all or a portion of the balance of a Deferral
Account in a lump sum payment, provided that any such withdrawal shall be
limited by the Committee to the amount reasonably necessary to meet the
emergency, including amounts needed to pay any income taxes or penalties
reasonably anticipated to result from the payment.  No payment may be made to
the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.  For purposes
of this Plan, an “Unforeseeable Emergency” shall mean a severe financial
hardship of the Participant or the Participant’s beneficiary resulting from an
illness or accident of the Participant or beneficiary, the Participant’s or
beneficiary’s spouse or dependent (as defined in section 152(a) of the Code);
loss of the Participant’s or beneficiary’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or beneficiary. (iii) Change In
Control.  Other provisions of the Plan notwithstanding, upon the occurrence of
an event or transaction constituting a Change In Control, the Administrator will
direct the immediate payment to the Participant of the balance of his or her
Deferral Account as a lump sum.

 
9

--------------------------------------------------------------------------------

 



(e)           Payments Upon Separation from Service.  (i) Retirement.  Upon the
Separation from Service of the Participant due to his or her Retirement
(including a Disability that results in a Separation from Service at or after
age 55), payments of deferred amounts shall commence within thirty (30) days in
the form specified by the Participant on his or her Deferral Election  (ii)
Separation from Service Other than Retirement.  Upon the Separation from Service
of the Participant due to reasons other the Retirement (including a Disability
that results in a Separation from Service at or after age 55) ], the entire
balance of the Participant’s Deferral Account shall be paid to the Participant
in a lump sum within thirty (30) days following such Separation from Service.


(f)           Specified Employees.  Other provisions of the Plan
notwithstanding, payment may not be made to a Participant who is a Specified
Employee before the date that is 6 months after the date of termination of
employment (other than a termination caused by death) (the “Six Month Date”) or,
if earlier, the date of death of the Participant.  To effectuate this
requirement, all payments otherwise due to the Participant under the terms of
the Plan, or pursuant to the terms of a valid Initial Deferral Election or
Subsequent Deferral Election made by the Participant, before the Six Month Date
will be paid to the Participant, with simple interest calculated at a prime rate
determined and applied by the Administrator at the Six Month Date, on the first
day following the end of the Six Month Date.


(g)           Delay of Payments.  Any payment otherwise due under the terms of
the Plan which would (i) not be deductible in whole or in part under Section
162(m) of the Code, or (ii) violate Federal securities laws or other applicable
law may not be made until the earliest date on which such payment no longer is
nondeductible or violates such laws.  Payment may be delayed for a reasonable
period in accordance with the provisions of Code Section 409A (including in the
event the payment is not administratively practical due to events beyond the
recipient’s control such as where the recipient is not competent to receive the
benefit payment, there is a dispute as to amount due or the proper recipient of
such benefit payment, or additional time is needed to calculate the amount
payable).  Except as provided in paragraph (f) above, no interest shall accrue
or be paid because of any delay of payment.


(h)           Acceleration of Payments.  The Administrator may not permit the
acceleration of the time or schedule of any payment or amount scheduled to be
paid pursuant to the Plan, unless such acceleration of the time or schedule is
(i) necessary to fulfill a domestic relations order (as defined in section
414(p)(1)(B) of the Code) or to comply with conflicts of interest or ethics laws
(as defined in Code Section 409A ), (ii) to be used for the payment of FICA or
other approved taxes on amounts deferred under the Plan, (iii) equal to amounts
included in the federal personal taxable income of the Participant under Code
Section 409A or (iv) as otherwise allowed under Code Section 409A.




           9.           Statements.  The Administrator will furnish written
statements to each Participant reflecting the amount credited to a Participant's
Deferral Accounts and transactions therein not less frequently than once each
calendar quarter.  Such written statements shall be in addition to any
information or communication available to a Participant with respect to his
Deferral Account through other means, such as the internet or telephony.


           10.           Sources of Stock:  Limitation on Amount of
Stock-Denominated Deferrals.  If shares of Stock are deposited under the Plan in
a Trust pursuant to Section 6 in connection with a deferral of a
Stock-denominated award under another plan, program, employment agreement or
other arrangement that provides for the issuance of shares, the shares so
deposited shall be deemed to have originated, and shall be counted against the
number of shares reserved, under such other plan, program or
arrangement.  Shares of Stock actually delivered in settlement of Deferral
Accounts shall be originally issued shares or treasury shares, in the discretion
of the Committee.  If the Committee authorizes deemed investments in Stock by
Participants deferring cash, any shares to be deposited under the Plan in a
Trust in connection with such deemed investments in Stock shall be solely
treasury shares or shares acquired in the market by or on behalf of the
Trust.  For this purpose, a total of 200,000 shares of Stock held in treasury by
the Company, offset by the number of shares issued under the Compensation
Deferral Plan of the Company, are hereby reserved for issuance under the Plan,
subject to adjustment to reflect stock splits, stock dividends, and other
extraordinary corporate events resulting in adjustments to the number of shares
reserved under stock option plans of the Company.

 
10

--------------------------------------------------------------------------------

 



11.           Amendment/Termination.


(a) In General.  The Committee may, with prospective or retroactive effect,
amend, alter, suspend, discontinue, or terminate the Plan at any time without
the consent of Participants, stockholders, or any other person; provided,
however, that, without the consent of a Participant, no such action shall
materially and adversely affect the rights of such Participant with respect to
any rights to payment of amounts credited to such Participant's Deferral Account
and any such action shall comply with the restrictions under the requirements of
Code Section 409A.


(b) Termination and Payment.  Notwithstanding the provisions of section 11(a),
the Committee may, in its sole discretion, terminate the Plan (in whole or in
part) with respect to one or more Participants and distribute to such affected
Participants the amounts credited to their Deferral Accounts in a lump sum as
soon as reasonably practicable following such termination, but if, and only if,
such termination and accelerated payment complies with the requirements of Code
Section 409A.


12.           General Provisions.


(a)           Limits on Transfer of Awards.  Other than by will or the laws of
descent and distribution, no right, title or interest of any kind in the Plan
shall be transferable or assignable by a Participant or his or her Beneficiary
or be subject to alienation, anticipation, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor subject to the debts,
contracts, liabilities or engagements, or torts of any Participant or his or her
Beneficiary.  Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.


(b)           Receipt and Release.  Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the awards or other
compensation deferred and relating to the Deferral Account to which the payments
relate against the Company or any Affiliate, the Committee, or the
Administrator, and the Administrator may require such Participant or
Beneficiary, as a condition to such payments, to execute a receipt and release
to such effect.  In the case of any payment under the Plan of less than all
amounts then credited to an account in the form of Stock, the amounts paid shall
be deemed to relate to the Stock credited to the account at the earliest time.


(c)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an "unfunded" plan for deferred compensation and
Participants shall rely solely on the unsecured promise of the Company for
payment hereunder.  With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company; provided, however, that the Committee may authorize the creation of
Trusts, including but not limited to the Trusts referred to in Section 6 hereof,
or make other arrangements to meet the Company's obligations under the Plan,
which Trusts or other arrangements shall be consistent with the "unfunded"
status of the Plan unless otherwise determined by the Committee.


(d)           Compliance.  A Participant in the Plan shall have no right to
receive payment (in any form) with respect to his or her Deferral Account until
legal and contractual obligations of the Company relating to establishment of
the Plan and the making of such payments shall have been complied with in
full.  In addition, the Company shall impose such restrictions on Stock
delivered to a Participant hereunder and any other interest constituting a
security as it may deem advisable in order to comply with the Securities Act of
1933, as amended, the requirements of any stock exchange or automated quotation
system upon which the Stock is then listed or quoted, any applicable state
securities laws, any provision of the Company's Certificate of Incorporation or
Bylaws, or any other law, regulation, or binding contract to which the Company
is a party.

 
11

--------------------------------------------------------------------------------

 



Any benefit, payment or other right provided by the Plan shall be provided or
made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
Section 409A to avoid a plan failure described in Code Section
409A(a)(1).  Notwithstanding any other provision hereof or document pertaining
hereto, the Plan shall be so construed and interpreted to meet the applicable
requirements of Code Section 409A to avoid a plan failure described in Code
Section 409A(a)(1).  The Committee is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply the requirements of Code Section 409A and to declare any election,
consent or modification thereto void if non-compliant with Code Section
409A.  The Administrator, Committee, the Company and any related parties shall
not be responsible for the payment of any taxes or related penalties or interest
for any failure to comply with Code Section 409A.


(e)           Other Participant Rights.  No Participant shall have any of the
rights or privileges of a stockholder of the Company under the Plan, including
as a result of the crediting of Stock-denominated units or other amounts to a
Deferral Account, or the creation of any Trust and deposit of such Stock
therein, except at such time as Stock may be actually delivered in settlement of
a Deferral Account.  No provision of the Plan or transaction hereunder shall
confer upon any Participant any right to be employed by the Company or an
Affiliate, or to interfere in any way with the right of the Company or an
Affiliate to increase or decrease the amount of any compensation payable to such
Participant.  Subject to the limitations set forth in Section 12(a) hereof, the
Plan shall inure to the benefit of, and be binding upon, the parties hereto and
their successors and assigns.


(f)           Tax Withholding.  The Company and any Affiliate shall have the
right to deduct from amounts otherwise payable in settlement of a Deferral
Account any sums that federal, state, local or foreign tax law requires to be
withheld with respect to such payment.  Shares may be withheld to satisfy such
obligations in any case where taxation would be imposed upon the delivery of
shares, except that shares issued or delivered under any plan,
program,  employment agreement or other arrangement may be withheld only in
accordance with the terms of such plan, program, employment agreement or other
arrangement and any applicable rules, regulations, or resolutions thereunder.


(g)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.


(h)           Limitation.  A Participant and his or her Beneficiary shall assume
all risk in connection with any decrease in value of the Deferral Account and
neither the Company, the Committee nor the Administrator shall be liable or
responsible therefor.


(i)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or any other event or condition occurs that
affects the Stock such that an adjustment is determined by the Administrator or
the Committee to be appropriate in order to prevent dilution or enlargement of a
Participant's rights under the Plan, then the Administrator or the Committee
may, in such manner as it may deem equitable, adjust any or all of the number
and kind of shares of Stock to be issued upon settlement of Deferred Stock then
credited to a Deferral Account under the Plan.


(j)           Construction.  The captions and numbers preceding the sections of
the Plan are included solely as a matter of convenience of reference and are not
to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan.  Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.

 
12

--------------------------------------------------------------------------------

 



(k)           Severability.  In the event that any provision of the Plan shall
be declared illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining provisions of the Plan but shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein.


(l)           Status.  The establishment and maintenance of, or allocations and
credits to, the Deferral Account of any Participant shall not vest in any
Participant any right, title or interest in and to any Plan or Company assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
the Trust.


13.  
Effective Date.  The Plan shall be effective as of January 1, 2009.







IN WITNESS WHEREOF, New Jersey Resources Corporation has caused this Plan to be
executed this 31st day of December, 2008.





   
NEW JERSEY RESOURCES CORPORATION
     
Attest:
         
/s/  Rhonda M. Figueroa
By:
/s/ Laurence M. Downes
Rhonda M. Figueroa
 
Laurence M. Downes
Corporate Secretary
 
Chairman and Chief Executive Officer












 
13

--------------------------------------------------------------------------------

 
